IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


INDIANA UNIVERSITY OF                   : No. 419 WAL 2015
PENNSYLVANIA,                           :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
INDIANA COUNTY BOARD OF                 :
ASSESSMENT APPEALS, INDIANA             :
AREA SCHOOL DISTRICT, AND               :
INDIANA COUNTY,                         :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.